DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
By way of this response, claims 1, 8 and 20 have been amended.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed on 08/01/2022, with respect to the rejection of the amended claims 1 and 20 in view of Whiteside and Johnson have been fully considered and are persuasive. Therefore, the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753